Case 18-07721      Doc 66    Filed 08/16/19 Entered 08/16/19 10:16:53        Desc Main
                               Document     Page 1 of 4
                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

    IN RE:

             Alvira Moss                              Case No. 18-07721
                                                      Chapter 13
                Debtor,                               Judge: Hon. Donald R Cassling
    _________________________________/

       NOTICE OF MOTION OF SECURED CREDITOR FOR RELIEF FROM THE
                            AUTOMATIC STAY

           Counsel for Rushmore Loan Management Services, LLC as servicer for J.P. Morgan
    Mortgage Acquisition Corp. has filed a Motion with the Court for relief from the automatic
    stay and to waive the provisions of Fed.R.Bankr.P.4001(a)(3).

           PLEASE TAKE NOTICE that the court will hold a hearing on the request for relief
    from the automatic stay and to waive the provisions of Fed.R.Bankr.P.4001(a)(3).

          This hearing will take place on August 29, 2019 at 9:30 A.M. before the
    Honorable Donald R Cassling at the Everett McKinley Dirksen United States
    Courthouse, 219 S Dearborn St, Courtroom 619, Chicago, IL 60604.


    Dated: August 16, 2019                            /s/ Marc G. Wagman

                                  AFFIDAVIT OF SERVICE

           I, Rachelle Magolan, declare under the penalty of perjury that on the 16th day
    of August 2019, I served a copy of the Notice of Motion and Motion for Relief from
    Stay, Required Statement to Accompany Motion for Relief, Proposed Order for Relief,
     and Affidavit of Service upon:

  Alvira Moss                 David M Siegel                    Tom Vaughn
  6440 S. Vernon Ave          David M. Siegel & Associates      Chapter 13 Trustee
  1st Floor                   790 Chaddick Drive                55 E Monroe
  Chicago, IL 60637           Wheeling, IL 60090                Ste. 3850
                                                                Chicago, IL 60603
  Office of the US Trustee    City of Chicago Water Division
  219 S. Dearborn St          P.O. Box 6330
  Room 873                    Chicago, IL 60680
  Chicago, IL 60604

    By placing same in a well sealed envelope, by first class mail, with the proper prepaid
    postage thereon and depositing same in a United States Mail receptacle in the City of
    Rochester, State of Michigan to the Debtor and interested parties, and via CM-ECF
    electronic filing to Debtor’s Attorney, the Trustee and the Office of the US Trustee.

                                               /s/ Rachelle Magolan
                                               Rachelle Magolan
Case 18-07721      Doc 66      Filed 08/16/19 Entered 08/16/19 10:16:53          Desc Main
                                 Document     Page 2 of 4

                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS

   IN RE:

            Alvira Moss                                 Case No. 18-07721
                                                        Chapter 13
               Debtor,                                  Judge: Hon. Donald R Cassling
   _________________________________/

           MOTION OF RUSHMORE LOAN MANAGEMENT SERVICES, LLC AS
       SERVICER FOR J.P. MORGAN MORTGAGE ACQUISITION CORP. FOR
    RELIEF FROM THE AUTOMATIC STAY AND WAIVING THE PROVISIONS OF
     FED.R.BANKR.P.4001(A)(3) AS TO THE REAL PROPERTY LOCATED AT 6440
                SOUTH VERNON AVENUE, CHICAGO, IL 60637

             Rushmore Loan Management Services, LLC as servicer for J.P. Morgan Mortgage
    Acquisition Corp. moves this court under 11 U.S.C. §§§§ 361, 362, 363, 554 and other
    sections of the Bankruptcy Reform Act of 1978, as amended (the “Bankruptcy Code”) and
    under Rules 4001, 6007 and other rules of the Federal Rules of Bankruptcy Procedure (the
    “Bankruptcy Rules”) for an Order conditioning, modifying or terminating the automatic stay
    imposed by 11 U.S.C § 362 of the Bankruptcy Code, and for a waiver of the provisions of
    Fed. R. Bankr.P.4001(a)(3). In support of this Motion, the Movant states:
             1.            The Debtor filed for chapter 13 bankruptcy relief on March 16, 2018.
             2.            The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and
    1334. This is a core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and
    this Motion are proper under 28 U.S.C. §§ 1408 and 1409.
             3.            On August 5, 2004, the Debtor listed above obtained a loan from
    People’s Choice Home Loan, Inc., in the amount of $243,000.00. Such loan was evidenced
    by a promissory note dated August 5, 2004 (the “Note”). Debtor executed a Mortgage dated
    August 5, 2004 (the “Security Agreement”), conveying to Mortgage Electronic Registration
    Systems, Inc. as nominee for People’s Choice Home Loan, Inc., a lien on real and/or
    personal property (the “Collateral”) owned by the Debtor, located at 6440 South Vernon
    Avenue, Chicago, IL 60637. The lien is the first lien on the collateral.
             4.            The Note and Security Agreement were transferred as follows: (a) on
    April 19, 2018 to J.P. Morgan Mortgage Acquisition Corp. The transfer is evidenced by an
    Assignment of Mortgage.
Case 18-07721     Doc 66     Filed 08/16/19 Entered 08/16/19 10:16:53            Desc Main
                               Document     Page 3 of 4


           5.            The estimated market value of the Collateral is $169,000.00. This
    valuation was obtained from Schedule “D” provided by the debtor. The current outstanding
    principal balance due on the Note is $290,635.46, plus interest accruing at the rate of
    5.00000% per annum [$39.81 per day]. This amount may not include accrued interest, fees,
    late charges, escrow shortages or corporate advances.
           6.           Upon reasonable investigation, the City of Chicago Water Division is
    known to have an interest in the Collateral.
           7.           Movant seeks an order for relief from the automatic stay in order to
    protect its lien pursuant to the terms of the security agreement, to the extent allowed by law.
    Movant may in lieu of foreclosure offer and provide Debtor with information re: a potential
    Forbearance Agreement, Loan Modification, Refinance Agreement, or other Loan
    Workout/Loss Mitigation options, and may seek to enter into such agreement with Debtor.
    Movant understands that it may not enforce or threaten to enforce any personal liability
    against Debtor if Debtor’s personal liability is discharged in this bankruptcy case or while
    the case remains pending.
           8.           The Debtor filed her Chapter 13 Plan with the Court on March 16, 2018,
    and a Modified Plan filed June 26, 2018. Pursuant to the Chapter 13 Plan, the Debtor was to
    make their ongoing payments directly to Movant. This Honorable Court confirmed the
    Debtor’s plan on July 26, 2018.
           9.          Movant is entitled to relief from the automatic stay under §§ 362(d)(1).
    The Debtor is in material default of the mortgage obligations by a failure to make the
    required ongoing monthly mortgage payment
           10.         Debtor is presently due for the May 1, 2018, monthly mortgage payment.
    There is a present default of $24,080.80 in post petition arrears to the Movant, which does
    not include attorney fees of $850.00 and costs of $181.00. The total default including
    attorney’s fees and costs totals $25,111.80.
           11.         Based upon the foregoing, cause exists for modifying the automatic stay
    with a waiver of the provisions of Fed.R.Bankr.P.4001(a)(3) is appropriate; an order for
    relief should have immediate effect.
           WHEREFORE, Movant prays for an Order from the Court for Relief from the
    Automatic Stay of 11 U.S.C § 362 of the Bankruptcy Code as to the Movant with respect to
    the subject property located at 6440 South Vernon Avenue, Chicago, IL 60637. Movant
    further requests that the provisions of Fed.R.Bankr.P. 4001(a)(3) be waived and that the
Case 18-07721     Doc 66    Filed 08/16/19 Entered 08/16/19 10:16:53       Desc Main
                              Document     Page 4 of 4


    Order for Relief from the Automatic Stay have immediate effect, and further, remain in
    effect notwithstanding the conversion of this bankruptcy case to a case under any other
    Chapter of Title 11 of the United States Bankruptcy Code.




                                               Respectfully submitted,
    Date: August 16, 2019
                                               /s/ Marc G. Wagman
                                               Potestivo & Associates, P.C.
                                               Marc G. Wagman
                                               223 W. Jackson Blvd., Suite 610
                                               Chicago, Illinois 60606
                                               mwagman@potestivolaw.com
                                               Telephone: (312) 263-0003
                                               Main Fax: (312) 263-0002
                                               IL ARDC: 6282192
                                               Attorneys for Rushmore Loan Management
                                               Services, LLC
